J-S33003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: M.D.A. A/K/A B.A., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: S.R.M., MOTHER                  :   No. 141 EDA 2018

                    Appeal from the Decree December 6, 2017
                  in the Court of Common Pleas of Bucks County
                       Orphans’ Court at No(s): 2017-9081

BEFORE:      OTT, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY OTT, J.:                                FILED JUNE 20, 2018

       S.R.M. (“Mother”) appeals from the decree entered December 6, 2017,

in the Court of Common Pleas of Bucks County, which involuntarily terminated

her parental rights to her son, M.D.A. a/k/a B.A. (“Child”), born in March

2000.1 Also before us is a petition to withdraw and brief filed by Mother’s

counsel pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).                We dismiss the

appeal as moot and grant counsel’s petition to withdraw.

       After careful review, we conclude that counsel complied substantially

with the requirements necessary to withdraw pursuant to Anders and

____________________________________________


* Former Justice specially assigned to the Superior Court.

1 The orphans’ court entered a separate decree that same day, terminating
the parental rights of Child’s father, D.A. Child’s father did not appeal the
termination of his parental rights, nor did he file a brief in connection with this
appeal.
J-S33003-18




Santiago.   See Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.

Super. 2013) (en banc) (setting forth the requirements for counsel’s petition

to withdraw and Anders brief).

      Mother filed a timely appeal to the December 6, 2017 decree terminating

her parental rights, however, we cannot reach the merits of Mother’s appeal,

because it is moot.   This Court has explained the doctrine of mootness as

follows:

      As a general rule, an actual case or controversy must exist at all
      stages of the judicial process, or a case will be dismissed as moot.
      An issue can become moot during the pendency of an appeal due
      to an intervening change in the facts of the case or due to an
      intervening change in the applicable law. In that case, an opinion
      of this Court is rendered advisory in nature. An issue before a
      court is moot if in ruling upon the issue the court cannot enter an
      order that has any legal force or effect.

      This Court will decide questions that otherwise have been
      rendered moot when one or more of the following exceptions to
      the mootness doctrine apply: 1) the case involves a question of
      great public importance, 2) the question presented is capable of
      repetition and apt to elude appellate review, or 3) a party to the
      controversy will suffer some detriment due to the decision of the
      trial court.

Orfield v. Weindel, 52 A.3d 275, 277-78 (Pa. Super. 2012) (quoting

Warmkessel v. Heffner, 17 A.3d 408, 412–13 (Pa. Super. 2011), appeal

denied, 34 A.3d 833 (Pa. 2011)).

      In this case, Child has lived with his pre-adoptive foster mother, L.S.,

since November 2015. The record is clear that L.S. is committed to adopting

Child, and that Child is eager to be adopted. Critically, Child reached age

                                     -2-
J-S33003-18




eighteen in March 2018. Because Child is now an adult, the Adoption Act, 23

Pa.C.S.A. § 2101, et seq., no longer requires Mother’s parental rights to be

terminated in order for the adoption to proceed. Section 2711(a) of the Act

provides as follows:

      (a) General rule.--Except as otherwise provided in this part,
      consent to an adoption shall be required of the following:


            (1) The adoptee, if over 12 years of age.


            (2) The spouse of the adopting parent, unless they
            join in the adoption petition.


            (3) The parents or surviving parent of an adoptee who
            has not reached the age of 18 years.


            (4) The guardian of an incapacitated adoptee.


            (5) The guardian of the person of an adoptee under
            the age of 18 years, if any there be, or of the person
            or persons having the custody of the adoptee, if any
            such person can be found, whenever the adoptee has
            no parent whose consent is required.

23 Pa.C.S.A. § 2711(a).

      Accordingly, this Court cannot render a decision having any effect,

because Child can consent to his own adoption regardless of Mother’s wishes.

There is no longer any case or controversy for this Court to resolve, and any

opinion we would issue would be advisory in nature. None of the exceptions




                                    -3-
J-S33003-18




to the mootness doctrine listed in Orfield applies. Therefore, we dismiss this

appeal as moot and grant counsel’s petition to withdraw.

     Appeal dismissed. Petition to withdraw granted.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/20/18




                                    -4-